Opinion by
Hurt, J.
§ 103. Bent; suit for, not maintainable when. Engel sued Brown for rent of land. The facts were, that Engel had sold land to Brown on time. Brown was unable to pay for the land, and the contract of sale was canceled by agreement of the parties, Engel taking back the land. This suit was to recover of Brown the rent of the land *84for the time he occupied the same under the contract of sale, and Engel recovered judgment for said rent, and a foreclosure of landlord’s lien upon property which had been levied upon under a distress warrant issued in the suit. Held, that the relation of landlord and tenant did not exist between Engel and Brown, and that Engel could not maintain a suit for the rent of the land.
January 30, 1884.
Reversed and dismissed.